Title: Thomas Jefferson’s Account with Frank Carr, [after 1 June 1816]
From: Carr, Frank
To: Jefferson, Thomas


          
            after 1 June 1816
          
          Thomas Jefferson in acct with Frank Carr
          
            
              
                
                
                
                
                
              
              
              
              
                Dr
            
            
              1813
              
              
              
                $
            
            
              Decr
               3. 
              To visit negro woman at night from Monticello to Bacon’s
              
                2.00
            
            
              
               4.
              To bleeding &c Evelina 1.$
                (1814 July 13.) visit &c Negro Woman (Minerva) 3$
              
                4.00
            
            
            
              1814
              
            
            
              July
              
                14.
              
              To visit &c Minerva 3.$ (16th) Visit &c Minerva 3.$ (17.) med: & adv: Minerva 2$ 
              
                8.00
            
            
              
              
                19.
              
              To visit &c Minerva 3$ (21) ditto ditto—ditto 3.$ (23) ditto ditto 3.$
              
                9.00
            
            
              
              
                25
              
               To visit &c Minerva 3:$ (1815 Mar 3)
                Visit & bleedg
                Jesse 3$
               
              29.
              
                6.00
            
            
              1815
              
            
            
              Mar
                8
               To med: & adv: Jesse 2$ (10) Visit Jesse from Monticello 1.$ (18) passg visit do 1.50
              
                4.50
            
            
              May—
              
                10
              
              〃
                Visit med: & adv: Aggy 3.$ (16) passing visit &c Aggy 1.50
              
                4.50
            
            
              
              
                22
              
              〃 Visit Aggy 3.$
                large Box Ungt Merc: 75. 24 pill Merc: 1$
              
                4.75
            
            
              
              
                27.
              
              To visit Aggy 3.$ (June 1) visit &c Aggy 3.$ (4th) visit &c Aggy 3.
              
                9.00
            
            
              
                July
              
              
                 14
              
              
            
            
              July
              
                14.
              
              To visit Negroes 3 med: & adv: Aggy
                & Jesse 4. (19th) visit med: & adv: Aggy. 3.
              
               10.00
            
            
              
              
                22
              
              To visit &c Aggy
                & Jesse 3. (24) ditto ditto ditto 3. (26) xii puv
                pulv: op:
                & Ipec: 50.
              
                6.50
            
            
              
              
                29.
              
              To visit &c Aggy 3.
               
              42.25
              
                3.00
            
            
              1816
              
            
            
              Feby
                6
              To visit & reducing fractured thigh Boy Joe at Lego. reducing ditto twice displaced sundry medicines visits &c up to March 5th
              }
              
               30.00
            
            
              
              
                29.
              
              To visit med: & adv: Sally at Bacon’s—3.
              
                3.00
            
            
              Mar
                7.
              To passing visit Sally 1.50 lancing her breast 1.50 (14) visit do &c 3.
              
                6.00
            
            
              
              
                15.
              
              To ℥i Borax 37½ ℥i Corrosive Sublimate 1.25
              
                1.62½
            
            
              
              
              xii pill op: &c Sally 50. Box long L. Cerate 37½
              
                0.87½
            
            
              
              
                17.
              
              
                To Reducing Moses’ Fractured leg Sundry med: daily visits & attentions to final Cure Apl 21.
              
              }
              
               25.00
            
            
            
              
              
                27.
              
              To visit Sally at Bacon’s 3.$ xii pulv: Tonic &c 50
              
                3.50
            
            
              April.
                9.
              To visit &c Sally 3.$ (May 15)
                visit &c Mrs Marks 3.$ (21) ditto do 3.
              
                9.00
            
            
              May. 
              
                23.
              
              To ℥i Flour Sulph:
                & Cream: Tart. 75. (June 1.) Pulv: Col: 37½:
                Ungt Herp: 50.
               
              80.62½
               
                1:62½
            
            
              
              
              
              
              $151 87½
            
          
        